Citation Nr: 0702304	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  98-12 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
pes planus.  

2.  Entitlement to service connection for claimed sleep apnea 
with cor pulmonale.  

3.  Entitlement to service connection for claimed 
polycythemia, to include as secondary to sleep apnea with cor 
pulmonale.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from August 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
May 1998 and December 2001.  

The Board remanded this case back to the RO in July 2005 for 
additional development of the record.  

At the time of the prior remand, the veteran also claimed 
service connection for bilateral foot problems, including pes 
cavus and calcaneal spurs.  This claim was subsequently 
granted in a July 1996 rating decision, however.  

The issues of service connection for sleep apnea with cor 
pulmonale and polycythemia are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.  



FINDING OF FACT

The veteran, while noted to have a history of flat feet, does 
not have a current diagnosis of bilateral pes planus; rather, 
he has been diagnosed with bilateral pes cavus, and service 
connection is separately in effect for this disorder.

CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
bilateral pes planus due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his claimed foot disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, and there remain no procedural concerns in 
view of the Mayfield decisions.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a recent precedent opinion, VA's Office of General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

As a preliminary matter, the Board notes that the veteran's 
initial claim involving the feet has partially been granted 
by the RO, insofar as service connection for bilateral pes 
cavus and calcaneal spurs has been granted.  The limited 
remaining question for the Board is whether service 
connection for bilateral pes planus, in and of itself, is 
warranted.  

In this regard, the Board is aware that the veteran was 
treated on multiple occasions for bilateral and congenital 
pes cavus during service, but his treatment records are 
negative for pes planus.  

Subsequent to service, the veteran was treated for swelling 
of the feet in November 1995.  

In an April 2001 statement, a private doctor noted that the 
veteran had flat feet, plantar fasciitis and heel pain during 
service.  He now had a diagnosis of flat feet and fascial 
heel pain.  The doctor opined that the diagnosis and symptoms 
of flat feet and a painful right heel were "related/possibly 
related" to the symptoms and diagnoses suffered during 
service.  

The report of an August 2001 VA feet examination includes a 
diagnosis of bilateral pes planus, which the examiner 
described as congenital in nature.  The examination revealed 
"no high arch," but the veteran did have minimal elevation 
of the longitudinal arch of the soles of both feet and was 
not specifically noted to have flat feet.  

An October 2003 VA examination report contains a diagnosis of 
bilateral calcaneal spurs, but this report is negative for 
pes planus.  

Following the Board's July 2005 remand, the veteran was 
afforded a further VA feet examination in August 2005, 
conducted by a doctor who reviewed the claims file.  The 
examination revealed "high arch, bilateral feet."  
"Flatfoot" was noted to not be an issue, with pes planus 
not found.  

The examiner rendered diagnoses of bilateral prominent 
calcaneal spurs and hallux valgus and related both disorders 
back to service.  As to pes planus, the examiner noted the 
following:

. . . [T]he patient was diagnosed during 
military service with congenital pes 
planus which [was] not the case now.  In 
fact, [the] patient now ha[d] an apposite 
deformity which [was] pes cavus.  This 
could be explained by chronic insults to 
the feet, especially [in the case] of 
wrong boots or overcorrection attempts of 
pre-existing congenital pes planus.  All 
of the above could, over the years, also 
cause[d] currently prominent bilateral 
calcaneal spurs.  

Ina June 2006 addendum, a VA doctor noted that the veteran's 
congenital pes cavus was more likely than not aggravated by 
military service, but no commentary was provided as to pes 
planus.  

In reviewing the evidence of record, the Board is aware that 
the pertinent findings in this case are somewhat 
contradictory in nature.  On the one hand, the veteran was 
found to have pes cavus, but not pes planus, in service.  

On the other hand, two VA examiners have noted congenital pes 
planus, although the latter examiner found that the veteran 
no longer had flat feet, perhaps as a consequence of 
overcorrection attempts possibly resulting in pes cavus.  
Also, a private treatment provider noted pes planus 
"related/possibly related" to service in an April 2001 
statement.  

Regardless of these findings, the Board is cognizant that the 
veteran must have a current disability for service connection 
to be warranted, under 38 C.F.R. § 3.303.  In the present 
case, the veteran's current disorder of the feet has not been 
shown on VA examination to encompass flat feet.  Rather, he 
has been noted to have pes cavus, noted in the 2005 VA 
examination report to be the "apposite deformity."  

The Board would note that these VA examinations were 
conducted after the April 2001 private doctor's statement 
indicating flat feet.  Despite that doctor's contentions, 
which were not supported by a detailed rationale or specific 
examination findings, all subsequent evidence indicates pes 
cavus, not pes cavus.  

Service connection is now appropriately in effect for a 
disability encompassing pes cavus, but the presence of 
deformed and elevated arches and the absence of current flat 
feet compel the conclusion that there is no basis for a 
current diagnosis of bilateral pes planus.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral pes 
planus, and this appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral pes planus is denied.  



REMAND

Preliminarily, the Board notes that the veteran's claim of 
service connection for sleep apnea with cor pulmonale was 
received in October 1997.  

For claims filed prior to June 9, 1998, as here, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.  

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  

VAOPGCPREC 19-97 also indicates that while 38 C.F.R. § 3.310 
provides for "secondary service connection," if a claimant 
could establish that a disease or injury resulting in 
disability was a direct result of tobacco use during service 
(e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).  

As to claims based on the effects of tobacco products 
received by the VA on or after June 9, 1998, the law and 
regulations provide that a disability will not be considered 
service connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  

In the present case, the veteran complained of symptoms such 
as shortness of breath and asthma on entry into service.  He 
was treated for multiple respiratory complaints during 
service but was not diagnosed with sleep apnea or cor 
pulmonale.  

Subsequent to service, the veteran has been treated for sleep 
apnea on multiple occasions since October 1995 and has also 
been treated for COPD.   

Following the Board's July 2005 remand, the veteran underwent 
a VA respiratory diseases examination in September 2005.  
This examiner noted that the veteran had a medical history of 
sleep apnea, treated with C-PAP, and COPD since 1996.  
Pulmonary function testing confirmed severe obstruction and 
mild restriction.  

The examiner rendered diagnoses of COPD and sleep apnea 
treated with C-PAP.  While confirming sleep apnea with cor 
pulmonale, the examiner determined that it was not likely 
that this condition was caused by a disease or injury in 
service because its diagnosis was from 1996.  

In an addendum from June 2006, a VA doctor who had reviewed 
the claims file noted that the veteran's sleep apnea was 
diagnosed in 1996, and this disorder was linked to his 
"morbid obesity" in records from April and October of 1999.  

The examiner further found that the veteran's claims file 
failed to document any problems with sleep apnea during 
service, and his COPD was caused by his "long history of 
smoking," as documented throughout his records.  

This VA doctor's linking of the veteran's respiratory 
disability picture to smoking, in light of the fact that the 
veteran's claim was received prior to June 9, 1998, warrants 
further examination development.  Initially, it must be 
ascertained whether the veteran developed nicotine dependence 
during service.  An opinion must also be rendered as to a 
causal link between the claimed disability, sleep apnea with 
cor pulmonale, and such nicotine dependence.  

As noted, the veteran has also claimed service connection for 
polycythemia as secondary to his claimed sleep apnea with cor 
pulmonale.  Consequently, action on this claim must be 
deferred until development on the claim concerning sleep 
apnea with cor pulmonale is accomplished.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
respiratory diseases examination to 
determine the etiology of his claimed 
sleep apnea with cor pulmonale.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that nicotine 
dependence was present in service.  

If so, the examiner should then provide 
an opinion as to whether it is at least 
as likely as not that a causal 
relationship exists between the claimed 
sleep apnea with cor pulmonale and the 
nicotine dependence.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for sleep apnea with 
cor pulmonale and polycythemia should be 
readjudicated.  

If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


